EXHIBIT 10.2

 

MobileIron, Inc.

Severance Benefit Plan

 

1.         Introduction.  This MobileIron, Inc. Severance Benefit Plan (the
“Plan”) is established by MobileIron, Inc. (the “Company”) on October 30, 2019
(the “Effective Date”).  The Plan provides for severance and change in control
benefits to selected U.S. employees of the Company who are designated as
participants in the Plan.  This document, together with the Participation
Notice, constitutes the Summary Plan Description for the Plan.

 

2.         Payments and Benefits for a Qualifying Termination.

 

If there is a Qualifying Termination and the Participant signs a Release within
45 days following the Qualifying Termination and does not revoke the Release as
permitted by law, the Company will provide the following payments and benefits,
subject to the terms of the Plan, on the 60th day following the Qualifying
Termination:

 

Salary Continuation. The Company shall continue to pay the Participant, as
severance, the Participant’s Monthly Base Salary for the number of months set
forth in the Participant’s Participation Notice in accordance with the Company’s
standard payroll practices and subject to standard payroll deductions and
withholdings.  On the 60th day following the Qualifying Termination, the Company
will make the first payment under this paragraph equal to the aggregate amount
of payments that the Company would have paid through such date had such payments
commenced on the date of the Qualifying Termination, with the balance of the
payments paid thereafter based on the original schedule.

 

Health Insurance Premiums. If the Participant timely elects continued coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985 (together with
any state law of similar effect, “COBRA”), the Company will pay the full amount
of the Participant’s COBRA premiums, or will provide coverage under the
Company’s self-funded broad based health insurance plans, on behalf of the
Participant, including coverage for the Participant’s eligible dependents, in
any such case as and when such premiums or coverage amounts would be due if paid
for by the Participant, until the earliest to occur of (i) the end of the number
of months set forth in the Participant’s Participation Notice, (ii) the
expiration of the Participant’s eligibility for the continuation coverage under
COBRA, and (iii) the date when the Participant becomes eligible for
substantially equivalent health insurance coverage in connection with new
employment or self-employment (such period from the date of the Qualifying
Termination through the earliest to occur of the dates set forth in clause (i)
through (iii), the “COBRA Payment Period”).  These payments will be subject to
applicable tax withholdings, including as necessary to avoid a violation of, or
penalties under, the nondiscrimination rules of Section 105(h)(2) of the Code or
any statute or regulation of similar effect (including, without limitation, the
2010 Patient Protection and Affordable Care Act, as amended by the 2010 Health
Care and Education Reconciliation Act).  On the 60th day following the
Qualifying Termination, the Company will make the first payment under this
paragraph equal to the aggregate amount of payments that the Company would have
paid through such date had such payments commenced on the date of the Qualifying
Termination, with the balance of the payments paid thereafter on the original
schedule. In all cases, if the Participant becomes eligible for coverage under
another employer’s group health plan or otherwise ceases to be eligible for
COBRA during the COBRA Payment Period, the Participant must immediately notify
the Company of such event, and all payments and obligations under this paragraph
will cease. Any insurance premiums that are paid by the Company will





1




not include any amounts payable by the Participant under an Internal Revenue
Code Section 125 health care reimbursement plan, which amounts, if any, are the
sole responsibility of the Participant.

 

Accelerated Vesting. Each of the Participant’s then outstanding and unvested
compensatory equity awards will vest, and, as applicable, become exercisable,
effective as of immediately prior to the Qualifying Termination, as to the
percentage of unvested shares per equity award specified in the Participant’s
Participation Notice.

 

3.         Payments & Benefits for a Termination for Death or Disability.

 

If the event the Participant’s employment with the Company terminates as a
result of the Participant’s death or Disability, the Company will provide the
Participant or the Participant’s estate with the following Death/Disability
Benefits:

 

Accelerated Vesting.  Notwithstanding anything to the contrary set forth in the
Company’s applicable plan documents, if any, or any RSU agreement or option
agreement or other provisions of this Plan, effective as of the Participant’s
employment termination date as a result of death or Disability, the vesting and
exercisability of all unvested equity award then held by the Participant will
accelerate such that all such awards, shares and restricted stock units become
immediately vested and issuable and exercisable, if applicable, by the
Participant or Participant’s estate upon such termination and will remain
exercisable, if applicable, following the Participant’s termination as set forth
the applicable equity award documents.

 

Pro Rata Bonus.  A pro rata portion of the Annual Bonus as determined by the
Board for the year of termination based on the portion of the year served by the
Participant prior to termination as a result of the Participant’s death or
Disability, payable within 90 days of the Termination for Death or Disability.

 

4.         Participation. The Plan Administrator will select the Participants
and will deliver a notice to each Participant, substantially in the form
attached hereto as the “Participation Notice”, informing the employee that he or
she is eligible to participate in the Plan. Each employee of the Company who
receives a Participation Notice and timely returns a signed copy of the
Participation Notice to the Company is a “Participant” in the Plan.

 

5.         Exceptions to Eligibility for Benefits; Termination and/or Recoupment
of Benefits

 

Exceptions to Benefits.  Notwithstanding anything to the contrary herein, a
Participant will not receive benefits under the Plan (or will receive reduced
benefits under the Plan) in the following circumstances:

 

(i)         The Participant has not entered into the Company’s standard form of
Confidential Information and Invention Assignment Agreement (the
“Confidentiality Agreement”).

 

(ii)       The Participant (or the Participant’s beneficiaries in the event of
death) has failed to return all Company Property within 10 days after receiving
written notice from the Company asking for the return of some or all Company
Property. For this purpose, “Company Property” means all material paper and
electronic Company documents (and all copies thereof) created and/or received by
the Participant during the Participant’s period of employment with the Company
and other material Company materials and property that the Participant has in
the Participant’s possession or control, including, without limitation,
materials of any kind that contain or embody any proprietary or confidential
information of the Company (and all reproductions thereof, in whole or in
part).  As a condition to receiving benefits under





2




the Plan, a Participant must not make or retain copies, reproductions or
summaries of any such Company documents, materials or property.  However, a
Participant is not required to return the Participant’s personal copies of
documents evidencing the Participant’s hire, termination, compensation, benefits
and stock options and any other documentation received as a stockholder of the
Company.

 

Termination and/or Recoupment of Benefits. A Participant’s right to receive
benefits under the Plan will terminate immediately if, at any time prior to or
during the period for which the Participant is receiving benefits under the
Plan, the Participant, without the prior written approval of the Plan
Administrator, (1) willfully breaches a material provision of the
Confidentiality Agreement and/or any obligations of confidentiality,
non-solicitation, non-disparagement, no conflicts or non-competition set forth
in the Participant’s employment agreement, offer letter or under applicable law;
(2) encourages or solicits any of the Company’s then current employees to leave
the Company’s employ for any reason or interferes in any other manner with
employment relationships at the time existing between the Company and its then
current employees; or (3) induces any of the Company’s then current clients,
customers, suppliers, vendors, distributors, licensors, licensees, or other
third party to terminate their existing business relationship with the Company
or interferes in any other adverse manner with any existing business
relationship between the Company and any then current client, customer,
supplier, vendor, distributor, licensor, licensee, or other third party.
Further, during the period for which the Participant is receiving benefits under
the Plan, the Participant agrees to voluntarily cooperate with the Company by
making himself or herself reasonably available without further compensation to
assist with any threatened or pending litigation against the Company and any
pending patent applications and if a Participant fails to do so, his or her
benefits under the Plan will terminate immediately.

 

6.         Conditions and Limitations on Benefits.

 

Prior Agreements.  By accepting participation in the Plan, the Participant
irrevocably waives the Participant’s rights to any severance benefits (including
vesting acceleration) that would be paid on a Qualifying Termination, including
in connection with a Change in Control, under any offer letter, employment
agreement or other policy, plan or commitment, whether written or otherwise,
with the Company that is in effect on the date the Participant signs the
Participation Notice. The payments pursuant to the Plan are in addition to, and
not in lieu of, any accrued but unpaid salary, bonuses or employee welfare
benefits to which a Participant is entitled for the period ending with the
Participant’s Qualifying Termination.

 

Mitigation.  Except as otherwise specifically provided in the Plan, a
Participant will not be required to mitigate damages or the amount of any
payment provided under the Plan by seeking other employment or otherwise, nor
will the amount of any payment provided for under the Plan be reduced by any
compensation earned by a Participant as a result of employment by another
employer or any retirement benefits received by such Participant after the date
of the Participant’s termination of employment with the Company.

 

Indebtedness of Participants.  If a Participant is indebted to the Company on
the effective date of the Participant’s Qualifying Termination, the Company
reserves the right to offset the payment of any benefits under the Plan by the
amount of such indebtedness.  Such offset will be made in accordance with all
applicable laws.  The Participant’s execution of the Participation Notice
constitutes knowing written consent to the foregoing.

 

Parachute Payments.  This section explains what happens if any payments or
benefits owed under





3




the Plan are deemed to be “parachute payments” that would be subject to excise
tax under the Code. Except as otherwise expressly provided in a written
agreement between a Participant and the Company, if any payment or benefit the
Participant would receive in connection with a Change in Control from the
Company or otherwise (a “Payment”) would (i) constitute a “parachute payment”
within the meaning of Section 280G of the Code, and (ii) but for this sentence,
be subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then such Payment will be equal to the Reduced Amount.  The “Reduced
Amount” will be either (A) the largest portion of the Payment that would result
in no portion of the Payment being subject to the Excise Tax, or (B) the largest
portion, up to and including the total, of the Payment, whichever amount (clause
(A) or (B)), after taking into account all applicable federal, state,
provincial, foreign, and local employment taxes, income taxes, and the Excise
Tax (all computed at the highest applicable marginal rate), results in the
Participant’s receipt, on an after-tax basis, of the greatest economic benefit
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax.  If a reduction in payments or benefits constituting “parachute
payments” is necessary so that the Payment equals the Reduced Amount, reduction
will occur in the following order: (1) reduction of cash payments; (2)
cancellation of accelerated vesting of equity awards other than stock options;
(3) cancellation of accelerated vesting of stock options; and (4) reduction of
other benefits paid to the Participant.  Within any such category of Payments
(that is, clause (1), (2), (3) or (4)), a reduction will occur first with
respect to amounts that are not “deferred compensation” within the meaning of
Section 409A of the Code and then with respect to amounts that are. In the event
that acceleration of vesting of equity award compensation is to be reduced, such
acceleration of vesting will be cancelled in the reverse order of the date of
grant of the Participant’s applicable type of equity award (i.e., earliest
granted equity awards are cancelled last).

 

7.         Tax Matters.

 

Withholding. All payments and benefits under the Plan will be subject to all
applicable deductions and withholdings, including, without limitation,
obligations to withhold for federal, state, provincial, foreign and local income
and employment taxes.

 

Tax Advice.  By becoming a Participant in the Plan, the Participant agrees to
review with Participant’s own tax advisors the federal, state, provincial,
local, and foreign tax consequences of participation in the Plan.  The
Participant will rely solely on such advisors and not on any statements or
representations of the Company or any of its agents.  The Participant
understands that the Participant (and not the Company) will be responsible for
the Participant’s own tax liability that may arise as a result of becoming a
Participant in the Plan.

 

Application of Code Section 409A.  This section explains how certain Plan
provisions will be interpreted and applied in effort to avoid excise tax under
the deferred compensation provisions of the Code. It is intended that all of the
benefits provided under the Plan satisfy, to the greatest extent possible, the
exemptions from the application of Section 409A of the Code and the regulations
and other guidance thereunder and any state law of similar effect (collectively,
“Section 409A”) provided under Treasury Regulations Sections 1.409A-1(b)(4),
1.409A-1(b)(5), and 1.409A-1(b)(9), and the Plan will be construed to the
greatest extent possible as consistent with those provisions.  To the extent not
so exempt, the Plan (and any definitions in the Plan) will be construed in a
manner that complies with Section 409A, and incorporates by reference all
required definitions and payment terms.  For purposes of Section 409A
(including, without limitation, for purposes of Treasury Regulations Section
1.409A-2(b)(2)(iii)), a Participant’s right to receive any installment payments
under the Plan will be treated as a right to receive a series of separate
payments and, accordingly, each installment payment under the Plan will at all
times





4




be considered a separate and distinct payment.  If any of the payments upon a
Separation from Service provided under the Plan (or under any other arrangement
with the Participant) constitute “deferred compensation” under Section 409A and
if the Participant is a “specified employee” of the Company, as such term is
defined in Section 409A(a)(2)(B)(i), at the time of the Participant’s Separation
from Service, then, solely to the extent necessary to avoid the incurrence of
the adverse personal tax consequences under Section 409A, the timing of the
payments upon a Separation from Service will be delayed as follows: on the
earlier to occur of (i) the date that is six months and one day after the
effective date of the Participant’s Separation from Service, and (ii) the date
of the Participant’s death (such earlier date, the “Delayed Initial Payment
Date”), the Company will (A) pay to the Participant a lump sum amount equal to
the sum of the payments upon Separation from Service that the Participant would
otherwise have received through the Delayed Initial Payment Date if the
commencement of the payments had not been delayed pursuant to this paragraph,
and (B) commence paying the balance of the payments in accordance with the
applicable payment schedules set forth above.  No interest will be due on any
amounts so deferred.

 

8.         Clawback; Recovery.  All payments and severance benefits provided
under the Plan will be subject to recoupment in accordance with any clawback
policy that the Company is required to adopt pursuant to the listing standards
of any national securities exchange or association on which the Company’s
securities are listed or as is otherwise required by the Dodd-Frank Wall Street
Reform and Consumer Protection Act or other applicable law.  No recovery of
compensation under such a clawback policy will be an event giving rise to a
right to resign for “good reason,” Constructive Termination, or any similar term
under any plan of or agreement with the Company.

 

9.         Right to Interpret Plan; Amendment and Termination.

 

Exclusive Discretion.  The Plan Administrator will have the exclusive discretion
and authority to administer, construe and interpret the Plan and to decide any
and all questions arising in connection with the operation of the Plan.

 

Amendment or Termination.  The Plan Administrator reserves the right to amend or
terminate the Plan, any Participation Notice issued pursuant to the Plan or the
benefits provided hereunder at any time. Unless terminated sooner by the Plan
Administrator, the Plan shall automatically terminate immediately following the
day before the fifth anniversary of the date the Plan is adopted by the Board.
No such amendment or termination will apply to any Participant who would be
adversely affected by such amendment or termination unless such Participant
consents in writing to such amendment or termination. Any action amending or
terminating the Plan or any Participation Notice will be in writing and executed
by a duly authorized officer of the Company and approved by the Plan
Administrator.

 

10.       No Implied Employment Contract.  The Plan will not be deemed (i) to
give any employee or other person any right to be retained in the employ of the
Company, or (ii) to interfere with the right of the Company to discharge any
employee or other person at any time, with or without Cause, which right is
hereby reserved.

 

11.       Definitions. For purposes of the Plan, the following terms are defined
as follows:

 

“Annual Bonus”  means the year of death or Disability target bonus as determined
in accordance with the terms of section 3.

“Cause” means any of the following events: (i) Participant’s willful failure
substantially to perform his or her duties and responsibilities to the Company;
(ii) willful breach of any obligation under any written





5




agreement with the Company that is not cured within 30 days of written notice to
the Participant; (iii) Participant’s deliberate violation of a Company policy,
or commission of any felony or any act of fraud, embezzlement, dishonesty or any
other willful misconduct, that has caused or is reasonably expected to result in
material injury to the Company; or (iv) material  unauthorized use, disclosure
or misappropriation by Participant of any proprietary information, trade secret
or other asset of the Company or entrusted to the Company by a third party.

“Change in Control” shall have the meaning set forth in Section 13(h) of the
Company’s 2014 Equity Incentive Plan as of the Effective Date.

 

“Change in Control Termination” means (i) an Involuntary Termination Without
Cause, or (ii) a Constructive Termination, in either case that occurs within the
period starting three months prior to a Change in Control and ending on the
first anniversary of the Change in Control.

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Common Stock” means the common stock of the Company.

 

“Constructive Termination” means the Participant resigns (resulting in a
Separation from Service) because one of the following events or actions is
undertaken without the Participant’s written consent:

(i) a reduction of more than 20% or more in the Participant’s annual base salary
(unless pursuant to a salary reduction program applicable to all similarly
situated employees);

(i) a non-temporary relocation of the Participant’s business office to a
location that increases the Participant’s one-way commute by more than 50 miles
from the primary location at which the Participant performed duties at the time
of Constructive Termination; or

(iii) a material breach by the Company or any successor entity of the Plan or
any employment agreement between the Company and the Participant.

An event or action will not give the Participant grounds for Constructive
Termination unless (A) the Participant gives the Company written notice within
30 days after the initial existence of the event or action that the Participant
intends to resign in a Constructive Termination due to such event or action; (B)
the event or action is not reasonably cured by the Company within 30 days after
the Company receives written notice from the Participant; and (C) the
Participant’s Separation from Service occurs within 90 days after the end of the
cure period.

 “Disability” means the inability of the Participant to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be excepted to result in death or that has lasted or
can be expected to last for a continuous period of not less than 12 months, as
provided in Sections 22(e)(3) and 490A(a)(2)(c)(i) of the Internal Revenue Code,
and will be determined by the Board on the basis of such medical evidence as the
Board deems warranted under the circumstances.

“Involuntary Termination Without Cause” means a Participant’s involuntary
termination of employment by the Company, resulting in a Separation from
Service, for a reason other than death, disability, or Cause.

“Monthly Base Salary” means the Participant’s monthly base salary in effect
immediately prior to date of the Qualifying Termination, ignoring any reduction
that forms the basis for Constructive





6




Termination.

“Plan Administrator” means the Board of Directors of the Company (the “Board”)
or any committee of the Board duly authorized to administer the Plan. The Plan
Administrator may, but is not required to be, the Compensation Committee of the
Board. The Board may at any time administer the Plan, in whole or in part,
notwithstanding that the Board has previously appointed a committee to act as
the Plan Administrator.

 

“Qualifying Termination” means a Change in Control Termination or any other
Involuntary Termination Without Cause.

“Release” means a general waiver and release substantially in the forms attached
hereto as Exhibit A, which forms may be modified by the Plan Administrator or a
designee of the Plan Administrator, in its sole discretion, to comply with
applicable law and/or to incorporate the terms into a separation agreement or
other written agreement with the Participant.

 

“Separation from Service” means a “separation from service” within the meaning
of Treasury Regulations Section 1.409A-1(h), without regard to any alternative
definition thereunder.

 

 “Termination for Death or Disability” means the termination of a Participant’s
employment as a result of the Participant’s death or Disability.

12.       Legal Construction.  The Plan will be governed by and construed under
the laws of the State of California (without regard to principles of conflict of
laws), except to the extent preempted by the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”).

 

13.       Claims, Inquiries and Appeals.

 

Applications for Benefits and Inquiries.  Any application for benefits,
inquiries about the Plan or inquiries about present or future rights under the
Plan must be submitted to the Plan Administrator in writing by an applicant (or
the applicant’s authorized representative).  The Plan Administrator is set forth
below.

 

Denial of Claims.  In the event that any application for benefits is denied in
whole or in part, the Plan Administrator must provide the applicant with written
or electronic notice of the denial of the application, and of the applicant’s
right to review the denial. Any electronic notice will comply with the
regulations of the U.S. Department of Labor.  The notice of denial will be set
forth in a manner designed to be understood by the applicant and will include
the following:

     the specific reason or reasons for the denial;

     references to the specific Plan provisions upon which the denial is based;

     a description of any additional information or material that the Plan
Administrator needs to complete the review and an explanation of why such
information or material is necessary; and

     an explanation of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the applicant’s right to
bring a civil action under Section 502(a) of ERISA following a denial on review
of the claim, as described in Section 13(d).

 

The notice of denial will be given to the applicant within 90 days after the
Plan Administrator receives the application, unless special circumstances
require an extension of time, in which case, the Plan Administrator has up to an
additional 90 days for processing the application.  If an extension of time for





7




processing is required, written notice of the extension will be furnished to the
applicant before the end of the initial 90-day period.

 

The notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application.

Request for a Review.  Any person (or that person’s authorized representative)
for whom an application for benefits is denied, in whole or in part, may appeal
the denial by submitting a request for a review to the Plan Administrator within
60 days after the application is denied.  A request for a review will be in
writing and will be addressed to:

 

MobileIron, Inc.

Attn: General Counsel / Head of Legal Affairs

490 East Middlefield Road

Mountain View, CA 94043

 

A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent.  The applicant (or the applicant’s representative) will have the
opportunity to submit (or the Plan Administrator may require the applicant to
submit) written comments, documents, records, and other information relating to
the applicant’s claim. The applicant (or the applicant’s representative) will be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to the applicant’s
claim.  The review will take into account all comments, documents, records and
other information submitted by the applicant (or the applicant’s representative)
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.

 

Decision on Review.  The Plan Administrator will act on each request for review
within 60 days after receipt of the request, unless special circumstances
require an extension of time (not to exceed an additional 60 days), for
processing the request for a review.  If an extension for review is required,
written notice of the extension will be furnished to the applicant within the
initial 60-day period.  This notice of extension will describe the special
circumstances necessitating the additional time and the date by which the Plan
Administrator is to render its decision on the review.  The Plan Administrator
will give prompt, written or electronic notice of its decision to the
applicant.  Any electronic notice will comply with the regulations of the U.S.
Department of Labor.  In the event that the Plan Administrator confirms the
denial of the application for benefits, in whole or in part, the notice will set
forth, in a manner designed to be understood by the applicant, the following:

 

     the specific reason or reasons for the denial;

     references to the specific Plan provisions upon which the denial is based;

     a statement that the applicant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to his or her claim; and

     a statement of the applicant’s right to bring a civil action under Section
502(a) of ERISA.

 

Rules and Procedures.  The Plan Administrator will establish rules and
procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit
claims.  The Plan Administrator may require an applicant who wishes to submit
additional information in connection with an appeal from the denial of benefits
to do so at the applicant’s own expense.

 





8




Exhaustion of Remedies.  No legal action for benefits under the Plan may be
brought until the applicant (i) has submitted a written application for benefits
in accordance with the procedures described above, (ii) has been notified by the
Plan Administrator that the application is denied, (iii) has filed a written
request for a review of the application in accordance with the appeal procedure
described above, and (iv) has been notified that the Plan Administrator has
denied the appeal. Notwithstanding the foregoing, if the Plan Administrator does
not respond to an applicant’s claim or appeal within the relevant time limits,
the applicant may bring legal action for benefits under the Plan pursuant to
Section 502(a) of ERISA.

 

14.       Basis of Payments To and From Plan.  All benefits under the Plan will
be paid by the Company.  The Plan will be unfunded and benefits hereunder will
be paid only from the general assets of the Company.

 

15.       Other Plan Information.

 

Employer and Plan Identification Numbers.  The Employer Identification Number
assigned to the Company (which is the “Plan Sponsor” as that term is used in
ERISA) by the Internal Revenue Service is 26-0866846. The Plan Number assigned
to the Plan by the Plan  Sponsor pursuant to the instructions of the Internal
Revenue Service is 521.

 

Ending Date for Plan’s Fiscal Year.  The date of the end of the fiscal year for
the purpose of maintaining the Plan’s records is December 31.

 

Agent for the Service of Legal Process. The agent for the service of legal
process with respect to the Plan is:

 

MobileIron, Inc.

Attn: General Counsel / Head of Legal Affairs

490 East Middlefield Road

Mountain View, CA 94043

 

Plan Sponsor and Administrator. The “Plan Sponsor” of the Plan is the Company,
and the “Plan Administrator” of the Plan is as set forth in Section 10(d) of the
Plan. All notices and requests should be directed to:

 

MobileIron, Inc.

Attn: General Counsel / Head of Legal Affairs

490 East Middlefield Road

Mountain View, CA 94043

 

The telephone number for the Plan Sponsor and Plan Administrator is (650)
919-8100.  The Plan Administrator is the named fiduciary charged with the
responsibility for administering the Plan.

 





9




16.       Statement of ERISA Rights.

 

Participants in the Plan (which is a welfare benefit plan sponsored by the
Company) are entitled to certain rights and protections under
ERISA.  Participants in the Plan are considered participants in the Plan for the
purposes of this paragraph and, under ERISA, such Participants are entitled to:

 

Receive Information About Your Plan and Benefits

 

Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all documents governing the Plan and a
copy of the latest annual report (Form 5500 Series), if applicable, filed by the
Plan with the U.S. Department of Labor and available at the Public Disclosure
Room of the Employee Benefits Security Administration;

 

Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan and copies of the latest annual report (Form
5500 Series), if applicable, and an updated (as necessary) Summary Plan
Description.  The Plan Administrator may make a reasonable charge for the
copies; and

 

Receive a summary of the Plan’s annual financial report, if applicable.  The
Plan Administrator is required by law to furnish each participant with a copy of
this summary annual report.

 

Prudent Actions by Plan Fiduciaries

 

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit
plan.  The people who operate the Plan, called “fiduciaries” of the Plan, have a
duty to do so prudently and in the interest of Participants and other Plan
Participants and beneficiaries.  No one, including the Participant’s employer,
union or any other person, may fire a Participant or otherwise discriminate
against a Participant in any way to prevent a Participant from obtaining a Plan
benefit or exercising a Participant’s rights under ERISA.

 

Enforcement of Participant Rights

 

If a Participant’s claim for a Plan benefit is denied or ignored, in whole or in
part, the Participant has a right to know why this was done, to obtain copies of
documents relating to the decision without charge, and to appeal any denial, all
within certain time schedules.

 

Under ERISA, there are steps a Participant can take to enforce the above
rights.  For instance, if the Participant requests a copy of Plan documents or
the latest annual report from the Plan, if applicable, and does not receive them
within 30 days, the Participant may file suit in a federal court.  In such a
case, the court may require the Plan Administrator to provide the materials and
pay the Participant up to $110 a day until you receive the materials, unless the
materials were not sent because of reasons beyond the control of the Plan
Administrator.

 

If a Participant has a claim for benefits that is denied or ignored, in whole or
in part, the Participant may file suit in a state or federal court.

 

If a Participant is discriminated against for asserting the Participant’s
rights, the Participant may seek assistance from the U.S. Department of Labor,
or the Participant may file suit in a federal court.  The court





10




will decide who should pay court costs and legal fees.  If the Participant is
successful, the court may order the person the Participant has sued to pay these
costs and fees.  If the Participant loses, the court may order the Participant
to pay these costs and fees, for example, if it finds the Participant’s claim is
frivolous.

 

Assistance with Participant Questions

 

If a Participant has any questions about the Plan, the Participant should
contact the Plan Administrator.  If the Participant have any questions about
this statement or about the Participant’s rights under ERISA, or if the
Participant needs assistance in obtaining documents from the Plan Administrator,
the Participant should contact the nearest office of the Employee Benefits
Security Administration, U.S. Department of Labor, listed in the Participant’s
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210.  A Participant may also obtain
certain publications about the Participant’s rights and responsibilities under
ERISA by calling the publications hotline of the Employee Benefits Security
Administration.

 

17.       General Provisions.

 

Notices.  Any notice, demand or request required or permitted to be given by
either the Company or a Participant pursuant to the terms of the Plan will be in
writing and will be deemed given when delivered personally, when received
electronically (including email addressed to the Participant’s Company email
account and to the Company email account of the Company’s General Counsel), or
deposited in the U.S. Mail, First Class with postage prepaid, and addressed to
the parties, in the case of the Company, at the address set forth in above, in
the case of a Participant, at the address as set forth in the Company’s
employment file maintained for the Participant as previously furnished by the
Participant or such other address as a party may request by notifying the other
in writing.

 

Transfer and Assignment.  The rights and obligations of a Participant under the
Plan may not be transferred or assigned without the prior written consent of the
Company.  The Plan will be binding upon any surviving entity resulting from a
Change in Control and upon any other person who is a successor by merger,
acquisition, consolidation or otherwise to the business formerly carried on by
the Company without regard to whether or not such person or entity actively
assumes the obligations hereunder.

 

Waiver.  Any party’s failure to enforce any provision or provisions of the Plan
will not in any way be construed as a waiver of any such provision or
provisions, nor prevent any party from thereafter enforcing each and every other
provision of the Plan.  The rights granted to the parties herein are cumulative
and will not constitute a waiver of any party’s right to assert all other legal
remedies available to it under the circumstances.

 

Severability.  Should any provision of the Plan be declared or determined to be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions will not in any way be affected or impaired.

 

Section Headings.  Section headings in the Plan are included only for
convenience of reference and will not be considered part of the Plan for any
other purpose.

 

[Remainder of Page Left Intentionally Blank]

 

 



11




[Form of Participation Notice]

To:

Date:

You have been designated as eligible to be a Participant in the MobileIron, Inc.
Severance Benefit Plan.  A copy of the Plan document is attached to this
Participation Notice.  The terms and conditions of your participation in the
Plan are as set forth in the Plan document and this Participation Notice, which
together constitute the Summary Plan Description for the Plan. All capitalized
terms used herein and not otherwise defined shall have the respective meanings
assigned to them in the Plan.

The table below designates the benefits you are eligible to receive pursuant to
the Plan.

 

 

Salary Continuation

Maximum Duration
of COBRA Payment
Period

Percentage of
Outstanding
Equity Awards
That Will
Accelerate

Qualifying Termination that is NOT a Change in Control Termination

[•] months
of your
Monthly Base Salary

[•] months

[•]%

Qualifying Termination that is a Change in Control Termination

[•] months of your
Monthly Base Salary

[•] months

[•]%

 

By accepting participation in the Plan, you represent that you have either
consulted your personal tax or financial planning advisor about the tax
consequences of your participation in the Plan, or you have knowingly declined
to do so. Please return to the Company a copy of this Participation Notice
signed by you and retain a copy of this Participation Notice, along with the
Plan.

 

[Signature]
[Name]
[Title]

 

 

 

 

 

Exhibit A





 




Form of Release Agreement

[Employees Age 40 or Over; Group Termination]

I have reviewed, I understand, and I agree completely to the terms set forth in
the MobileIron, Inc. Severance Benefit Plan (the “Plan”).

I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company, affiliates of the Company, and me with regard to the subject matter
hereof. I am not relying on any promise or representation by the Company or an
affiliate of the Company that is not expressly stated therein. Certain
capitalized terms used in this Release are defined in the Plan.

I hereby acknowledge and reaffirm my obligations under my Confidentiality
Agreement.

Except as otherwise set forth in this Release, I hereby generally and completely
release the Company and its affiliates, and its and their parents, subsidiaries,
successors, predecessors and affiliates, and its and their partners, members,
directors, officers, employees, stockholders, shareholders, agents, attorneys,
predecessors, insurers, affiliates and assigns (collectively, the “Released
Parties”), of and from any and all claims, liabilities and obligations, both
known and unknown, that arise out of or are in any way related to events, acts,
conduct, or omissions occurring at any time prior to or on the date I sign this
Release (collectively, the “Released Claims”). The Released Claims include, but
are not limited to: (a) all claims arising out of or in any way related to my
employment with the Company and its affiliates, or their affiliates, or the
termination of that employment; (b) all claims related to my compensation or
benefits, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company and its affiliates, or their
affiliates; (c) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (d) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (e) all federal, state, provincial
and local statutory claims, including claims for discrimination, harassment,
retaliation, attorneys’ fees, or other claims arising under the federal Civil
Rights Act of 1964 (as amended), the federal Americans with Disabilities Act of
1990 (as amended), the federal Age Discrimination in Employment Act (as amended)
(“ADEA”), the federal Employee Retirement Income Security Act of 1974 (as
amended), the federal Family and Medical Leave Act (as amended) (“FMLA”), the
California Family Rights Act (as amended) (“CFRA”), the California Labor Code
(as amended), and the California Fair Employment and Housing Act (as amended).

Notwithstanding the foregoing, I understand that the following rights or claims
are not included in my Release (the “Excluded Claims”): (a) any rights or claims
for indemnification I may have pursuant to any fully executed indemnification
agreement with the Company or its affiliate to which I am a party; the charter,
bylaws, or operating agreements of the Company or its affiliate; or under
applicable law; (b) any rights or claims which cannot be waived as a matter of
law; or (c) any claims for breach of the Plan arising after the date that I sign
this Release. In addition, I understand that nothing in this Release prevents me
from filing, cooperating with, or participating in any proceeding before the
Equal Employment Opportunity Commission, the Department of Labor, or any other
government agency, except that I hereby waive my right to any monetary benefits
in connection with any such claim, charge or proceeding. I hereby represent and
warrant that, other than the Excluded Claims, I am not aware of any claims I
have or might have against the Released Parties that are not included in the
Released Claims.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given under the
Plan for the waiver and release in the





 




preceding paragraphs hereof is in addition to anything of value to which I was
already entitled. I further acknowledge that I have been advised by this
writing, as required by the ADEA, that: (a) my waiver and release do not apply
to any rights or claims that may arise after the date I sign this Release; (b) I
should consult with an attorney prior to signing this Release (although I may
choose voluntarily not to do so); (c) I have 45 days to consider this Release
(although I may choose voluntarily to sign this Release earlier); (d) I have 7
days following the date I sign this Release to revoke the Release by providing
written notice of my revocation to an office of the Company; (e) this Release
will not be effective until the date upon which the revocation period has
expired, which will be the eighth day after I sign this Release; and (f) I have
received with this Release a written disclosure under 29 U.S. Code Section
626(f)(1)(H) that includes certain information relating to the Company’s group
termination.

In giving the releases set forth in this Release, which include claims which may
be unknown or unsuspected by me at present, I acknowledge that I have read and
understand Section 1542 of the California Civil Code which reads as follows: “A
general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.” I hereby expressly waive and relinquish all rights and benefits
under that section and any law or legal principle of similar effect in any
jurisdiction with respect to the releases granted herein, including but not
limited to the release of unknown and unsuspected claims granted in this
Release.

I hereby represent and warrant that: (a) I have been paid all compensation owed
and for all time worked; (b) I have received all the leave and leave benefits
and protections for which I am eligible pursuant to FMLA, CFRA, the Company’s
policies, or applicable law; and (c) I have not suffered any on-the-job injury
or illness for which I have not already filed a workers’ compensation claim.

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than 45 days following the date it
is provided to me, and I must not subsequently revoke the Release.

 

 

Participant:

(Signature)

Printed Name:

Date:

 

[Remainder of Page Left Intentionally Blank]

 





 




Form of Release Agreement

[Employees Under Age 40]

I have reviewed, I understand, and I agree completely to the terms set forth in
the MobileIron, Inc. Severance Benefit Plan (the “Plan”).

I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company, affiliates of the Company, and me with regard to the subject matter
hereof. I am not relying on any promise or representation by the Company or an
affiliate of the Company that is not expressly stated therein. Certain
capitalized terms used in this Release are defined in the Plan.

I hereby acknowledge and reaffirm my obligations under my Confidentiality
Agreement.

Except as otherwise set forth in this Release, I hereby generally and completely
release the Company and its affiliates, and its and their parents, subsidiaries,
successors, predecessors and affiliates, and its and their partners, members,
directors, officers, employees, stockholders, shareholders, agents, attorneys,
predecessors, insurers, affiliates and assigns (collectively, the “Released
Parties”), of and from any and all claims, liabilities and obligations, both
known and unknown, that arise out of or are in any way related to events, acts,
conduct, or omissions occurring at any time prior to or on the date I sign this
Release (collectively, the “Released Claims”). The Released Claims include, but
are not limited to: (a) all claims arising out of or in any way related to my
employment with the Company and its affiliates, or their affiliates, or the
termination of that employment; (b) all claims related to my compensation or
benefits, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company and its affiliates, or their
affiliates; (c) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (d) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (e) all federal, state, provincial
and local statutory claims, including claims for discrimination, harassment,
retaliation, attorneys’ fees, or other claims arising under the federal Civil
Rights Act of 1964 (as amended), the federal Americans with Disabilities Act of
1990 (as amended), the federal Employee Retirement Income Security Act of 1974
(as amended), the federal Family and Medical Leave Act (as amended) (“FMLA”),
the California Family Rights Act (as amended) (“CFRA”), the California Labor
Code (as amended), and the California Fair Employment and Housing Act (as
amended).

Notwithstanding the foregoing, I understand that the following rights or claims
are not included in my Release (the “Excluded Claims”): (a) any rights or claims
for indemnification I may have pursuant to any fully executed indemnification
agreement with the Company or its affiliate to which I am a party; the charter,
bylaws, or operating agreements of the Company or its affiliate; or under
applicable law; (b) any rights or claims which cannot be waived as a matter of
law; or (c) any claims for breach of the Plan arising after the date that I sign
this Release. In addition, I understand that nothing in this Release prevents me
from filing, cooperating with, or participating in any proceeding before the
Equal Employment Opportunity Commission, the Department of Labor, or any other
government agency, except that I hereby waive my right to any monetary benefits
in connection with any such claim, charge or proceeding. I hereby represent and
warrant that, other than the Excluded Claims, I am not aware of any claims I
have or might have against the Released Parties that are not included in the
Released Claims.

In giving the releases set forth in this Release, which include claims which may
be unknown or unsuspected by me at present, I acknowledge that I have read and
understand Section 1542 of the





 




California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his or her
favor at the time of executing the release, which if known by him or her must
have materially affected his or her settlement with the debtor.” I hereby
expressly waive and relinquish all rights and benefits under that section and
any law or legal principle of similar effect in any jurisdiction with respect to
the releases granted herein, including but not limited to the release of unknown
and unsuspected claims granted in this Release.

I hereby represent and warrant that: (a) I have been paid all compensation owed
and for all time worked; (b) I have received all the leave and leave benefits
and protections for which I am eligible pursuant to FMLA, CFRA, the Company’s
policies, or applicable law; and (c) I have not suffered any on-the-job injury
or illness for which I have not already filed a workers’ compensation claim.

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than 14 days following the date it
is provided to me.

 

Participant:

(Signature)

Printed Name:

Date:

 

[Remainder of Page Left Intentionally Blank]

 

 

